Case: 14-11313   Date Filed: 02/12/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-11313
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 4:13-cr-00101-WTM-GRS-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

ANTHONY MOBLEY,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (February 12, 2015)


Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Mark Lanier, appointed counsel for Anthony Mobley in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
               Case: 14-11313         Date Filed: 02/12/2015   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.          Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Mobley’s convictions and

sentences are AFFIRMED. Given our resolution of Lanier’s Anders motion, we

DENY AS MOOT Lanier’s motion to withdraw on other grounds, Mobley’s

motion for appointment of alternate counsel, and Mobley’s motion for an extension

of time to file an appellate brief.




                                              2